Name: 94/1067/Euratom: Council Decision of 15 December 1994 approving the provisional application of the Energy Charter Treaty by Decision of the Commission on behalf of the European Atomic Energy Community
 Type: Decision
 Subject Matter: European construction;  electrical and nuclear industries;  international affairs;  trade;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D106794/1067/Euratom: Council Decision of 15 December 1994 approving the provisional application of the Energy Charter Treaty by Decision of the Commission on behalf of the European Atomic Energy Community Official Journal L 380 , 31/12/1994 P. 0113 - 0113 Finnish special edition: Chapter 12 Volume 3 P. 0161 Swedish special edition: Chapter 12 Volume 3 P. 0161 COUNCIL DECISIONof 15 December 1994approving the provisional application of the Energy Charter Treaty by Decision of the Commission on behalf of the European Atomic Energy Community(94/1067/Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the draft Council decision submitted by the Commission (1), Whereas the European Energy Charter was signed on 17 December 1991 by the European Communities and their Member States; Whereas all the signatories to the European Energy Charter undertook to draw up an Energy Charter Treaty in order to provide a secure and binding international legal framework for the principles and objectives set out in that Charter; Whereas the implementation of the European Energy Charter is of fundamental importance to Europe's future, allowing the Commonwealth of Independent States and the countries of central and eastern Europe to develop their energy potential, while helping to improve security of supply; Whereas it is necessary to consolidate the initiative and the central role of the Community to enable the latter to participate fully in the implementation of the Energy Charter Treaty; Whereas the provisional application of the Energy Charter Treaty will help attain the objectives of the European Atomic Energy Community; Whereas these provisions of the Energy Charter Treaty should be applied by the European Atomic Energy Community on a provisional basis, HAS DECIDED AS FOLLOWS: Article 1 The provisional application by the European Atomic Energy Community of the Energy Charter Treaty, to the extent that the Community has competence for the matters governed by that Treaty, is hereby approved. The text of the Treaty is attached to this Decision (2). Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the CouncilThe PresidentA. MERKEL(1) OJ No C 372, 28. 12. 1994, p. 16. (2) See page 24 of this Official Journal.